Citation Nr: 1103018	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service connected 
right ankle disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to August 
1965. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal was remanded by the Board in December 2009 
for additional development.  

The issue of entitlement to service connection for left 
hip pain as secondary to the service connected right ankle 
disability was raised by a February 2010 podiatry note, 
however, it has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.

2.	The right ankle disability is manifested by moderate 
limitation of dorsiflexion and plantar flexion, marked limitation 
in pronation and supination, giving way, instability, pain, 
stiffness, weakness, tenderness, decreased speed of joint motion, 
weekly flare-ups, limited ability to walk or stand, required use 
of a cane and ankle brace and tendon abnormality.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for a right ankle 
disability have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, Diagnostic Code 5271 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), 
the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in June 2006 that 
addressed the notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  This letter also 
included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of the 
VCAA have been met, and there is no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214 and VA medical records.  A VA opinion with respect to 
the issue on appeal was obtained in March 2010.  38 C.F.R. § 
3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Here, the Board finds that the VA opinion 
obtained in this case was sufficient, as it was predicated on a 
full reading of the Veteran's service and post-service VA medical 
records.  It considers all of the pertinent evidence of record, 
the statements of the appellant, and fully describes the 
Veteran's disability.   The Board further finds that the RO 
complied with its December 2009 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met. 38 C.F.R. § 
3.159(c)(4).

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATING 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Here, the Veteran was granted service connection for his right 
ankle disability in February 1989.  He filed his claim for an 
increased evaluation in May 2006.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, 
the Court held that "staged ratings" are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service- connected disability exhibits 
symptoms that would warrant different ratings.  In this case the 
Board has concluded that the disability has not significantly 
changed and that a uniform evaluation is warranted for the period 
considered.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

The Veteran's right ankle disability is currently assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Diagnostic Code 5271 applies to limitation of motion of the 
ankle.  It provides a 10 percent rating for symptomatology 
reflective of disabilities with moderate limitation of motion and 
a 20 percent rating for symptomatology reflective of disabilities 
with marked limitation of motion.  The maximum disability rating 
under this Diagnostic Code is 20 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2010).  

Normal dorsiflexion of the ankle is zero to 20 degrees; and 
normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 
4.71, Plate II (2010).  Further, the words "moderate" and 
"marked" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just." 38 C.F.R. § 4.6 (2010).

The Board has reviewed all the evidence of record.  X-rays in May 
2006 revealed an old and well healed fracture deformity of distal 
fibula and minimal calcaneal enthesopathy.  

In a July 2006 VA Compensation and Pension Examination, the 
examiner reviewed the claims file.  The Veteran reported level 2 
pain in his right ankle.  There was no weakness, swelling, heat 
or redness.  There was stiffness and a feeling of instability 
during weight bearing.  He took medication for pain.  
Exacerbating events included strenuous activity, extended 
walking, or weight bearing of the majority of his body weight on 
the right ankle.  Pain lasted for several hours during flare-ups 
and was precipitated by cold weather.  Pain was alleviated by 
medication and rest.  During flare-ups there was functional 
impairment consisting of difficult and painful motion that lasted 
3-5 minutes.  He did not use crutches, a brace, cane or 
corrective shoes.  He did not have surgery since leaving service 
and denied additional injury or sprain.  The Veteran reported 
arthritis in the ankle without constitutional symptoms of 
arthritis.  The Veteran was unemployed for the past 6 years, so 
the examiner noted that the ankle did not affect his occupation.  
The Veteran reported that it took longer to do his activities of 
daily living, such as mowing the lawn.  He could walk 
approximately a half a block then he had to rest before 
continuing.  He was able to dress himself and perform personal 
hygiene activities.  The Veteran denied any incapacitating 
episodes due to his ankle.  

Upon physical examination of the ankle, there were no signs of 
inflammation.  There was a well healed scar.  There was a trace 
of muscle atrophy behind and underneath the lateral mallelous and 
mild tenderness to deep palpation.  The ankle was nontender in 
other areas.  Extension was to 15 degrees, flexion was to 50 
degrees, pronation was to 5 degrees and supination was to 10 
degrees.  The Veteran reported that the ankle was fused laterally 
and medially, which limited his extension, pronation and 
supination.  The Achilles tendon reflex was +1, pedal pulse was 
+2.  Muscle strength was 4-5 out of 5.  AT atrophy was present.  
There was mild momentary fatigue after repetitive use.  

In a February 2010 podiatry note, the Veteran reported pain in 
his right foot and unstable right ankle.   He was diagnosed with 
equinus, hyperligamentus laxity, tendonitis and sprain.  The 
podiatrist ordered custom orthotics to help control the foot and 
ankle to allow it to heal.  

In a March 2010 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical records.  The 
examiner noted that the Veteran had fusion of the ligament and 
muscle from his leg.  He had no side to side motion of his ankle 
and he had up and down motion.  The Veteran had an ankle sprain 
in February 2009 and the examiner noted that weakness caused 
repeated ankle sprains.  The Veteran reported daily pain in his 
ankle of 5-6 out of 10 and flare-ups as 8 out of 10.  The Veteran 
noted that the pain was getting progressively worse.  The course 
of treatment for the right ankle was medication, physical 
therapy, bracing and exercise program.  Symptoms of the right 
ankle included giving way, instability, pain, stiffness, weakness 
and decreased speed of joint motion.  There was no deformity, 
incoordination, episodes of dislocation or subluxation, locking 
or inflammation.  There were weekly flare-ups that would last for 
hours with pain of 8 out of 10.  The Veteran alleviated pain with 
foot soaks, elevation, pain medication, rest and an ankle brace.  
There were no constitutional symptoms or incapacitating episodes 
of arthritis.  The Veteran was unable to stand for more than a 
few minutes.  He was unable to walk more than a few yards.  He 
always used a cane and ankle brace.  

Upon physical examination, the Veteran's gait was antalgic with 
an out toeing of the right foot.  There was abnormal wearing of 
the shoes of both feet; increased wear outside the edge of the 
heel.  There was tenderness, pain at rest, instability, weakness 
of the right ankle.  There was also instability, including laxity 
with inversion and eversion of the foot.  There was tendon 
abnormality including reconstruction while in service.  There was 
valgus angulation of the os calcis in relationship to the long 
axis of the tibia and fibula of 10 degrees.  There was objective 
evidence of pain with active motion on the right side with 
dorsiflexion to 15 degree and plantar flexion to 20 degrees.  
There was also objective evidence of pain following repetitive 
motion, without additional limitation after repetition.  There 
was no ankylosis.  The Veteran was unable to heel or toe walk due 
to ankle pain.  X-rays revealed that the talar dome appeared 
maintained; a well-corticated osseous fragment was distal to the 
lateral malleolus, likely related to an old injury.  There was a 
pantar calcaneal spur, with no evidence of acute osseous injury.  
Comparison with the prior ankle study from May 2006 revealed no 
significant interval change.  The Veteran was diagnosed with 
right ankle sprain with heel spur and degenerative joint disease.  
The examiner concluded that there was increased pain in the 
Veteran's right ankle with limitation of motion.  The Veteran 
fell in November 2009 which caused increased pain in his ankle 
and back.  He also had increased pain in his hips with prolonged 
walking.  The examiner noted that the Veteran was retired since 
1999 from the machine tooling industry.  The reason for 
retirement was a back injury.  The effect on his employment was 
decreased mobility, decreased strength and pain.  There was mild 
effect on exercise and grooming and moderate effect on chores, 
shopping and recreation.  

The Board notes that based on limitation of dorsiflexion and 
plantar flexion alone, the Veteran would not be entitled to an 
increased evaluation.  At most, dorsiflexion was limited by 5 
degrees and plantar flexion was limited by 25 degrees.  As such, 
the evidence of record does not support a higher rating based on 
limitation of motion alone under Diagnostic Code 5271.  

However, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2010).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

In this case, the Veteran's ankle is limited in both pronation 
and supination.  In the March 2010 VA examination, he had no side 
to side motion.  He also had considerable pain and weakness 
causing him to be prone to ankle sprains.  His walking and 
standing were also considerably limited and he had to use a cane 
and brace.  The VA treatment records document the Veteran's 
continued complaints of pain and limitation of use.  The VA 
examination also documents his complaints of pain, as well as 
tenderness and instability.  There was also laxity with inversion 
and aversion of the foot and tendon abnormality due to 
reconstruction while in service.  The Veteran had decreased 
mobility and strength in the right ankle.  Overall, the evidence 
is such that the Veteran's total symptomatology may be considered 
to result in "marked" disability of the ankle.  Therefore, a 20 
percent rating is in order under DeLuca and 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

As noted above, a 20 percent rating is the highest schedular 
rating available for disabilities involving limitation of motion 
of the ankle.  An evaluation greater than 20 percent requires 
evidence of ankylosis of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  In this case, the VA examiner specifically 
found no ankylosis.  Therefore, this Diagnostic Code does not 
apply.  Further, the Veteran would not be entitled to a 
compensable rating under Diagnostic Codes 5272 (Ankylosis of 
subastragalar or tarsal joint), 5273 (Malunion of os calcis or 
astragalus), or 5274 (Astragalectomy), as the medical evidence of 
record fails to reveal that the Veteran has complaints, 
treatment, and/or diagnoses of such disabilities.

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular disability 
rating is assigned if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

Whether a claimant is entitled to an extra- schedular rating 
under § 3.321 is a three-step inquiry.  See Thun v. Peake, 22 
Vet. App. 111, 115-16 (2008).  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
Rating Schedule for that disability. Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization." Third, when an analysis of the first 
two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected right ankle 
disability with the established criteria found in the Rating 
Schedule.  The Veteran's right ankle symptomatology is fully 
addressed by the rating criteria under which such disability is 
rated.  There are no additional symptoms of his right ankle 
disability that are not addressed by the Rating Schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected disability.  As such, the Board finds that 
the Rating Schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, there is no evidence that the 
Veteran's disability interferes with his occupation and there was 
limited interference with his activities of daily living.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds 
that there was no marked interference with employment or frequent 
periods of hospitalization.  Further, the evidence fails to show 
that the disability picture created by the right ankle is 
exceptional or unusual.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
part of an increased rating claim when such claim is raised by 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  Id.  In this 
case, the Board finds that a claim for a TDIU is not raised by 
the record as the evidence of record reflects that the Veteran is 
currently retired.  Therefore, the Board finds that no further 
consideration of a TDIU is warranted.

CONTINUED ON NEXT PAGE


ORDER

A 20 percent evaluation for a service connected right ankle 
disability is granted, subject to the laws and regulations 
governing the payment of monetary awards.


____________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


